DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 10 are pending.  Claim 4 was amended.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 10 October 2017. It is noted, however, that applicant has not filed a certified copy of the CN201710940576.X application as required by 37 CFR 1.55.

Drawings
The drawings are objected to because:
Fig. 3 and Fig. 4 are described as “the time period value T corresponding to the frequency value”, which is “period”. The figures should be labelled in terms of period rather than “T (seconds)”, or clearly labelled as the inverse of frequency.  
Assuming the horizontal axis of Fig 3 and Fig 4 are the inverse of frequency, the value are not shown correctly.  A frequency of 1 Hz translates to 1 second, and a frequency of 1000 Hz translates to 0.001 seconds.  However, 
Fig 3 could also be shown better if the scale were set to be 0 to 0.5 rather than 0 to 5, since it appears there are no data points higher than 0.5 in the graph.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
pages 6 and 8 have sections labeled “Example 1” and “Example 2”.  It appears that this means “embodiment”.   The text in “Example 1” is a word for word recitation of claim 1, so it is unclear whether this is meant to be part of the written description, whether as an “example” or an embodiment.  For the purpose of the instant examination, the Examiner interprets the scope of the claims as consistent with the description of “Example 2”.
page 9 refers to a specific number of second, 8427, and states that this is “two hours”.  The number of seconds in two hours is 7200, not 8427.
page 9 refers to “the time period value T corresponding to the frequency value”, which appears to mean “period”, typically 
page 9 refers to a “rapid Fourier transformation”, which should be “fast Fourier transform” or “FFT”.
page 9 refers to “time duration limitation of rapid Fourier transformation”, which appears to be a reference to the Nyquist frequency
page 10 discusses creating a running sum of data from “a large period” to “a small period”
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim appears to require a set of measurements over time, in order to perform “carrying out Fourier transformation on the required power Pusage”.  A step similar to “carrying out Fourier .  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the claim includes elements referring to “a vertical axis” and “an abscissa axis”.  To avoid confusion, these should use common terminology, either “abscissa axis” and “ordinate axis”, or “horizontal axis” and “vertical axis”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the claim includes the element/step “so as to obtain a specific value Pi after per-unit value normalization”.  This seems to refer to one example of a collection of data, and should be “so as to obtain a plurality of specific values of Pi after per-unit value normalization” or alternatively “a set of specific values” or “a collection of specific values”.
Claim 1 is objected to because of the following informalities:  the claim includes “a needed time range” and “the time range”.   To preserve antecedent basis, either the first usage should be “a time range”, or the second usage should be “the needed time range” .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly Claim 1 includes the element/step “obtaining an actual load energy demand value of the hybrid bus for round trips on a selected bus line for one or more times per unit time” and “the time range required by the hybrid bus for round trips on the selected bus line for one or more times”.  It is not clear if multiple round trips are collected, each one comprising a duration that is considered a “unit time”, or if a plurality of round trips are recorded within one “unit time”.  For the purpose of the instant examination, the Examiner interprets “unit time” as the amount of time that elapses between sample points, for example one second.  
Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Claim 1 includes the element/step “adding up and averaging corresponding required power within a needed time range of the hybrid bus for round trips on the selected bus line for one or more times so as to obtain average required power”.  It is not clear how “a needed time range” is defined, and how that is related to “one or more times”.  This could mean that “a needed time range” is a set of intervals within a longer period, or it could mean that “a needed time range” is equivalent to some number of round-trip periods, or it could mean “a needed time range” is an arbitrary period unrelated to either the number of round trips.  For the purpose of the instant examination, the Examiner interprets “a needed 
Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Claim 1 includes the element/step “carrying out per-unit value normalization on the corresponding required power corresponding to each time period within not more than half of the time in the time range”.  It is not clear what is meant by a “unit value”, and if it is related to the “unit time” used previously in the claim.  It is not clear how to associate a “unit value” with a “time period”, and it is not clear how to perform the normalization of power associated with a period.  For the purpose of the instant examination, the Examiner interprets this as “for each period, normalizing the power associated with the period by dividing the power associated with the period by the total required power”, which assumes that a total required power was calculated as part of “adding up” the unit time powers Pusage.
Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Claim 1 includes the element/step “period Tk corresponding to k”, the element/step “period duration smaller than Tk”, and then includes the element/step “0.2<k<0.4”.  It is not clear how to interpret values such as T0.2 or T0.4.  
Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Claim 1 includes the element/step “selecting one short and long term critical percentage k from the relation curve”.  It is not clear whether there is a single value of “k”, or two values of “K’, with one for the short-term critical percentage and another for the long-term critical percentage.  For the purpose of the instant examination, the Examiner interprets “k” as a single number.
Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Claim 1 includes the element/step “determine the energy storage capacity of the short-term energy storage device as Pusageavg*Tk”.  This implies that the energy storage capacity is equivalent to an average value multiplied by a number of periods.  However, the claim also includes the element/step “a relation curve of the accumulated value ∑Pi”, which implies a sum of variable instantaneous amounts of power.  
Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Claim 1 includes the element/step “connecting the obtained n PΔi end to end”.  It is unclear how to 
Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Claims 2 and 3 includes the element/step “required power corresponding to each time period within half of the time required by the hybrid bus for round trips on the selected bus line for one or more times”.  Similar to claim 1, it is not clear if a single round trip is required, if multiple whole multiple round trips are required, or if some fractional number of round trips are recorded.  For the purpose of the instant examination, the Examiner interprets the amount of time analyzed as an arbitrary number, which can hold any fractional number of round trips.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravey et al., “Energy-source-sizing Methodology for Hybrid Fuel Cell Vehicle” (hereinafter 'Ravey') in view of Lu et al., CN 105162150 ((hereinafter 'Lu') in view of Gao et al., “Battery capacity and recharging needs for electric buses in city transit service” (hereinafter 'Gao').

Regarding claim 1: Ravey teaches a method for measuring capacity of energy storage devices in a hybrid fuel-cell vehicle ([page 4169, right column, second and third paragraphs]: discloses determining the size of a battery that serves as a “peaking power source” and is used along with a fuel cell in a hybrid power train), comprising the following steps: 
obtaining an actual load energy demand value of the hybrid fuel-cell vehicle for round trips on a selected route for one or more times per unit time, namely, required power Pusage, and then adding up and averaging corresponding required power within a needed time range of the hybrid bus for round trips on the selected bus line for one or more times so as to obtain average required power Pusageavg ([page 4167, right column, section “B. Simulation”; page 4172, right column, section “E: Control of the Designed Vehicle on Two Driving Cycles”]: discloses a iterative set of simulation runs that determines power used at different unit times and the calculation of an average power over time, followed by a validation of the model using “real driving cycle” data); 

establishing a [probability distribution], determining a period [that] … needs to be buffered by the short-term energy storage device, so as to determine the energy storage capacity of the short-term energy storage device ([page 4169, right column – page 4170, left column, section “B. Size of the Battery Pack”; Table 1, Fig 7]:  discloses a determination of the size of the battery pack based on different assumption of energy recovered during braking and a probability distribution of power requirements); and
determining energy storage capacity of a long-term energy storage device of the hybrid bus, comprising steps of calculating n supply and demand mismatch power PΔi, wherein PΔi =Pusageavg-Pusage, connecting the obtained n PΔi end to end, and then calculating a maximum value of the sum of any q connected data, wherein the obtained maximum value is the energy storage capacity of the long-term energy storage device, n is a positive integer, and q is a natural number which is greater than or equal to 1 but smaller than or equal to n ([page 4170, left column, section “C. Size of the Hydrogen Tank” and page 4168, bottom two paragraphs]:  discloses calculating the required size of the hydrogen storage tank based on the amount of hydrogen fuel required for the duration of the route (or “turnaround” plus a buffer (or “extra”), where the difference in instantaneous power required to be supplied by the peaking power system is calculated as an integral of current power less average power, as shown in equation 10  P(t) is equivalent to Pusageaverage, so the integration is equivalent to PΔi * dt).

Ravey is silent with respect to 
a hybrid bus;
a bus line;
carrying out Fourier transformation on the required power Pusage to obtain a relation model between the required power Pusage and time periods, wherein a vertical axis is data of the required power Pusage, an abscissa axis is values of the time periods T=1/f, and f is frequency; 
carrying out per-unit value normalization on the corresponding required power corresponding to each time period within not more than half of the time in the time range required by the hybrid bus for round trips on the selected bus line for one or more times, so as to obtain a specific value Pi after per-unit value normalization, and accumulating the required power obtained after per-unit value normalization period by period to obtain an accumulated value                 
                    
                        ∑
                        
                            
                                
                                    P
                                
                                
                                    i
                                
                            
                        
                    
                
            , of a series of required power values after per-unit value normalization, wherein 0<Pi<1; and 
establishing a relation curve of the accumulated value                 
                    
                        ∑
                        
                            
                                
                                    P
                                
                                
                                    i
                                
                            
                        
                    
                
             and the time periods, selecting one short and long term critical percentage k from the relation curve, determining a period Tk corresponding to k and judging that a period duration smaller than Tk needs to be buffered by the short-term energy storage device, so as to determine the energy storage capacity of the short-term energy storage device as Pusageavg*Tk, wherein                 
                    
                        ∑
                        
                            
                                
                                    P
                                
                                
                                    i
                                
                            
                        
                    
                
             corresponds to a percentage of the required power 

Lu teaches a method of determining the size required for electrical storage appliance attached to an electrical storage unit that handles variable power requirements over time, similar to the hybrid vehicle ([page 2, “Summary of Invention”]) that includes
carrying out Fourier transformation on the required power Pusage to obtain a relation model between the required power Pusage and time periods, wherein a vertical axis is data of the required power Pusage, an abscissa axis is values of the time periods T=1/f, and f is frequency ([page 3, fourth paragraph]: discloses performing a Fast Fourier Transform on the acquired data representing power delivered to or from the battery); 
carrying out per-unit value normalization on the corresponding required power corresponding to each time period within not more than half of the time in the time range required by the [system], so as to obtain a specific value Pi after per-unit value normalization, and accumulating the required power obtained after per-unit value normalization period by period to obtain an accumulated value                 
                    
                        ∑
                        
                            
                                
                                    P
                                
                                
                                    i
                                
                            
                        
                    
                
            , of a series of required power values after per-unit value normalization, wherein 0<Pi<1 ([page 3, fifth paragraph]: discloses “standardizing” the power supply and mismatch power, which is interpreted as “normalization”, of half of the data set resulting from the FFT to create a series of data points (interpreted as equivalent to Pi) that are each between 0 and 1.  Then these data points are then summed (“adding up”) to create a total power (                
                    
                        ∑
                        
                            
                                
                                    P
                                
                                
                                    i
                                
                            
                        
                    
                
            )); and 
                
                    
                        ∑
                        
                            
                                
                                    P
                                
                                
                                    i
                                
                            
                        
                    
                
             and the time periods, selecting one short and long term critical percentage k from the relation curve, determining a period Tk corresponding to k and judging that a period duration smaller than Tk needs to be buffered by the short-term energy storage device, so as to determine the energy storage capacity of the short-term energy storage device as Pusageavg*Tk, wherein                 
                    
                        ∑
                        
                            
                                
                                    P
                                
                                
                                    i
                                
                            
                        
                    
                
             corresponds to a percentage of the required power accumulated value with a period greater than or equal to a corresponding time period Ti of the abscissa axis to a whole required power total quantity, and 0.2<k<0.4 ([page 3, seventh paragraph]: discloses a “relation curve” of the accumulated values, and selecting a point on the curve between 0.2 and 0.4 to be where the system needs to set the short—term energy storage amount in order to create a buffer that can satisfy the system demands).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Ravey in view of Lu to augment the calculation of the required battery size using an analytic process involving real world data, as a further check on the iterative simulations of potential usage.

Gao teaches a method of determining the correct size of battery for an electric bus based on an analysis of driving data ([Abstract]) that includes 
a hybrid bus ([page 590, right column, first paragraph]: discloses use of the battery sizing methodology for a bus with a hybrid powertrain); and


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Ravey in view of Lu in view of Gao to extend the analysis methodology from hybrid garbage trucks to other types of “city vehicles”, of which a hybrid bus is an obvious simple substation that would yield predictable results. 

Regarding claim 2: Ravey in view of Lu in view of Gao teaches the method according to claim 1, as discussed above.
Ravey is silent with respect to wherein 
in the step of determining the energy storage capacity of the short-term energy storage device, per-unit value normalization is carried out on the corresponding required power corresponding to each time period within half of the time required by the hybrid bus for round trips on the selected bus line for one or more times.

Lu teaches a method of determining the size required for electrical storage appliance attached to an electrical storage unit that handles variable power requirements over time, similar to the hybrid vehicle ([page 2, “Summary of Invention”]) that includes
per-unit value normalization of the required power corresponding to each time period within half of the time required by the hybrid bus for round trips on the selected                 
                    
                        ∑
                        
                            
                                
                                    P
                                
                                
                                    i
                                
                            
                        
                    
                
            )).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Ravey in view of Lu to augment the calculation of the required battery size using an analytic process involving real world data, as a further check on the iterative simulations of potential usage.

Regarding claim 3: Ravey in view of Lu in view of Gao teaches the method according to claim 2, as discussed above.
Ravey is silent with respect to wherein 
in the step of determining the energy storage capacity of the short-term energy storage device, the required power corresponding to each time period within half of the time required by the hybrid bus for round trips on the selected bus line for one or more times is added up to obtain a required power total quantity, and then the required power of each period is divided by the required power total quantity to obtain a series of decimals Pi, so that per-unit value normalization is achieved.


the required power corresponding to each time period within half of the time required by the hybrid bus for round trips on the selected bus line for one or more times is added up to obtain a required power total quantity, and then the required power of each period is divided by the required power total quantity to obtain a series of decimals Pi ([page 3, fifth paragraph]: discloses “standardizing” the power supply and mismatch power, which is interpreted as “normalization”, of half of the data set resulting from the FFT to create a series of data points (interpreted as equivalent to Pi) that are each between 0 and 1.).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Ravey in view of Lu to augment the calculation of the required battery size using an analytic process involving real world data, as a further check on the iterative simulations of potential usage.

Regarding claim 4: Ravey in view of Lu in view of Gao teaches the method according to claim 1, as discussed above.
Ravey is silent with respect to wherein 
in the step of determining the energy storage capacity of the short-term energy storage device, the required power values after per-unit value normalization are accumulated period by period from a value with a large period, to obtain the                 
                    
                        ∑
                        
                            
                                
                                    P
                                
                                
                                    i
                                
                            
                        
                    
                
             of a series of required power values after per-unit value normalization, wherein the value with the large period is a value with low frequency and small fluctuation.

Lu teaches a method of determining the size required for electrical storage appliance attached to an electrical storage unit that handles variable power requirements over time, similar to the hybrid vehicle ([page 2, “Summary of Invention”]) that includes
the required power values after per-unit value normalization are accumulated period by period from a value with a large period, to obtain the accumulated value                 
                    
                        ∑
                        
                            
                                
                                    P
                                
                                
                                    i
                                
                            
                        
                    
                
             of a series of required power values after per-unit value normalization, wherein the value with the large period is a value with low frequency and small fluctuation ((page 3, sixth paragraph]: discloses accumulating data stating from long periods and moving towards shorter periods, creating what resembles a cumulative distribution function).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Ravey in view of Lu to augment the calculation of the required battery size using an analytic process involving real world data, as a further check on the iterative simulations of potential usage.

Regarding claim 5: Ravey in view of Lu in view of Gao teaches the method according to claim 1, as discussed above, further comprising a step of calculating a volume of liquefied fuel required to be stored in the long-term energy storage device according to the energy storage capacity of the long-term energy storage device, wherein the volume 

Regarding claim 6: Ravey in view of Lu in view of Gao teaches the method according to claim 1, as discussed above, further comprising a step of multiplying the energy storage capacity of the long-term energy storage device and the energy storage capacity of the short-term energy storage device by a margin coefficient C1 of the energy storage capacity of the long-term energy storage device and a margin coefficient C2 of the energy storage capacity of the short-term energy storage device, respectively, wherein 1 <= C1 <= 2, and 1 <= C2 <= 2  (Ravey: [page 4170, left column, “C. Size of Hydrogen Tank” ]: discusses in a buffer quantity added to the size of the hydrogen tank, as shown in equation 17).

Regarding claim 7: Ravey in view of Lu in view of Gao teaches the method according to claim 6, as discussed above, wherein values of C1 and C2 are related to extra influence factors, and the extra influence factors comprise at least one selected from a group consisting of efficiency of an electric power conversion device, safety margins and safety limits of the energy storage devices, load increases of an air conditioner in winter and summer and drive power demand increases at rush hours  (Ravey: [page 4170, left column, “C. Size of Hydrogen Tank” ]: discusses in a buffer quantity added to the size of 

Regarding claim 8: Ravey in view of Lu in view of Gao teaches the method according to claim 1, as discussed above, wherein load energy demands of the hybrid bus comprise a drive force energy demand needed for vehicle advancing and an energy demand needed for normal safe operation of vehicle-mounted equipment (Ravey: [page 4167, left column, “Section III”]: discloses equations 2 and 3 that account for the energy demands of the hybrid truck.  The term Ft covers the traction force, which is interpreted as equivalent to “drive force”.  The term Fd account for “all other effects”, which would is interpreted as including vehicle-mounted equipment).

Regarding claim 9: Ravey in view of Lu in view of Gao teaches the method according to claim 1, as discussed above, wherein the long-term energy storage device is a fuel energy storage device (Ravey: [page 4170, left column, “C. Size of Hydrogen Tank” ]: discusses in detail determining the size of tank to hold a needed quantity of pressurized hydrogen which serves as the fuel for the hybrid truck).

Regarding claim 10: Ravey in view of Lu in view of Gao teaches the method according to claim 1, as discussed above, wherein the short-term energy storage device is a battery or a capacitive energy storage device (Ravey: [page 4169, left column, “B. Size of Battery Pack”, continuing to page 4170]: discusses in detail determining the size of a battery that serves as the short-term energy storage device).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862